     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 1 of 11


 1    DONALD SPECTER – 083925                        MICHAEL W. BIEN – 096891
      STEVEN FAMA – 099641                           JEFFREY L. BORNSTEIN – 099358
 2    MARGOT MENDELSON – 268583                      ERNEST GALVAN – 196065
      PRISON LAW OFFICE                              LISA ELLS – 243657
 3    1917 Fifth Street                              THOMAS NOLAN – 169692
      Berkeley, California 94710-1916                JENNY S. YELIN – 273601
 4    Telephone:     (510) 280-2621                  MICHAEL S. NUNEZ – 280535
                                                     JESSICA WINTER – 294237
 5    CLAUDIA CENTER – 158255                        MARC J. SHINN-KRANTZ – 312968
      DISABILITY RIGHTS EDUCATION                    CARA E. TRAPANI – 313411
 6    AND DEFENSE FUND, INC.                         ALEXANDER GOURSE – 321631
      Ed Roberts Campus                              AMY XU – 330707
 7    3075 Adeline Street, Suite 210                 ROSEN BIEN
      Berkeley, California 94703-2578                GALVAN & GRUNFELD LLP
 8    Telephone:     (510) 644-2555                  101 Mission Street, Sixth Floor
                                                     San Francisco, California 94105-1738
 9                                                   Telephone:    (415) 433-6830

10 Attorneys for Plaintiffs

11

12                               UNITED STATES DISTRICT COURT

13                               EASTERN DISTRICT OF CALIFORNIA

14

15 RALPH COLEMAN, et al.,                             Case No. 2:90-CV-00520-KJM-DB

16                 Plaintiffs,                        PLAINTIFFS’ SUPPLEMENTAL BRIEF
                                                      FOLLOWING EVIDENTIARY HEARING
17          v.                                        ON DEPARTMENT OF STATE
                                                      HOSPITAL TRANSFERS
18 GAVIN NEWSOM, et al.,
                                                      Judge:   Hon. Kimberly J. Mueller
19                 Defendants.
20

21                                         INTRODUCTION

22         On November 19, 2020, the Court directed the parties to brief whether “the court [can or

23 should] presume cognizable harm to class members whose transfer to necessary inpatient care is

24 delayed beyond Program Guide timelines and for reasons outside the court-approved exceptions to

25 those timelines.” ECF No. 6961.

26         The court need not presume cognizable harm. There is ample evidence of cognizable harm

27 from delays in inpatient care. The Court may infer harm to patients from the undisputed facts

28 regarding the operation of the CDCR mental health system. Defendants’ own witnesses have
   [3657643.8]
                                                 1
       PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                  STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 2 of 11


 1 testified that inpatient psychiatric hospital care, both acute and intermediate, is reserved for the

 2 most acutely ill patients. They have testified that these patients require 24-hour, 7-day a week care

 3 that can only be delivered in the inpatient programs. While a patient waits to be transferred to

 4 inpatient care, Defendants’ clinicians review the patient’s case regularly, and these clinicians

 5 rescind the referrals for patients whose conditions have improved. A patient’s continued presence

 6 on a waiting list therefore demonstrates the professional judgment of Defendants’ clinicians that

 7 inpatient care remains necessary. The only reasonable inference from these undisputed facts is

 8 that delays in inpatient care harm patients. In addition to this undisputed evidence, Plaintiffs have

 9 presented powerful evidence that patients have been actually harmed by the delays at issue here.

10 Dr. Stewart’s October 23, 2020 testimony and his November 13, 2020 declaration demonstrate

11 harm to patients currently waiting for inpatient care.

12          The applicable legal standard under the Eighth Amendment recognizes not only harms that

13 have already injured the plaintiffs, but also conditions that expose plaintiffs to substantial risks of

14 serious harms in the future. A defendant who exposes plaintiffs to such risks cannot evade Eighth

15 Amendment liability based on the lucky chance that the harm has not yet occurred. The

16 undisputed evidence here shows that a referral to inpatient care, whether acute or intermediate,

17 cannot be delayed without exposing the patient to a substantial risk of serious harm.

18           In short, the Court need not rely on any legal presumption of harm. Instead the Court

19 must draw the only possible inference from the undisputed evidence, which is that patients are
20 harmed by delays in access to necessary inpatient care. In addition, the Court should credit Dr.

21 Stewart’s testimony of actual harm suffered by patients whose access to inpatient care at DSH has

22 been delayed for months.

23                                          LEGAL STANDARD

24          The Court’s question uses the term “cognizable harm.” The legal standard for cognizable

25 harm under the Eighth Amendment recognizes both harms that the plaintiff has already suffered,

26 as well as future harms that may arise from conditions to which the defendants expose the

27 plaintiff. Helling v. McKinney, 509 U.S. 25, 33 (1993). In Helling, the Nevada prison authorities

28 argued for a narrower view of the Eighth Amendment, under which there would be no protection
   [3657643.8]
                                                 2
       PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                  STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 3 of 11


 1 against “prison conditions that merely threaten to cause health problems in the future, no matter

 2 how grave and imminent the threat.” Id. at 32-33. The Supreme Court rejected Nevada’s

 3 argument, holding that the Eighth Amendment protects incarcerated persons not only from current

 4 harm, but also from likely harms that would not “occur immediately,” and that “might not affect

 5 all of those exposed.” Id. at 33. The Helling Court cited with approval lower court decisions

 6 which “recognized that a remedy for unsafe conditions need not await a tragic event.” Id. at 33-

 7 34.

 8                 One year later, in Farmer v. Brennan, 511 U.S. 825 (1994), the Court again addressed an

 9 Eighth Amendment claim based on a “failure to prevent harm.” Id. at 834. Again, the Court held

10 that the cognizable harms include not only actual harm but also “a substantial risk of serious

11 harm.” Id. at 842. In describing the test for deliberate indifference under the Eighth Amendment,

12 the Court rejected a requirement that the plaintiff already have suffered actual harm: “Under the

13 test we adopt today, an Eighth Amendment claimant need not show that a prison official acted or

14 failed to act believing that harm actually would befall an inmate; it is enough that the official acted

15 or failed to act despite his knowledge of a substantial risk of serious harm.” Id. The Court relied

16 on Helling to reject the idea that the Eighth Amendment required a showing that the defendant

17 knew that a specific incarcerated person would be harmed. Instead, the Court re-affirmed

18 Helling’s focus on whether the conditions at issue posed a “‘risk of serious damage to [the

19 incarcerated person’s] future health.’” Id. at 843 (quoting Helling, 509 U.S. at 35). The Court
20 held that the risk need not be “personal to” a particular incarcerated person, but could be one that

21 “all prisoners in his situation face.” Id. And, Farmer reaffirmed Helling’s holding that the

22 incarcerated plaintiff need not wait for the injury to occur before securing an injunction against the

23 life-threatening conditions. Id. at 845.

24                 The Supreme Court revisited the question of cognizable harms in this case, in affirming the

25 three-judge court overcrowding relief. Brown v. Plata, 563 U.S. 493 (2011). The Court held that

26 in this “systemwide” case, the cognizable harms from delays in care include the “substantial risk

27 of serious harm” that result, not just individual instances of actual harm. Id. at 505 n. 3.

28
     [3657643.8]
                                                            3
         PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                    STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 4 of 11


 1                                              ARGUMENT

 2          From the beginning of this case, the Court has not presumed harm from delayed access to

 3 care, but rather has found harm based on overwhelming evidence. This was the finding after the

 4 1994 trial: “The evidence also demonstrates that inmates have in fact suffered significant harm as

 5 a result of those deficiencies; seriously mentally ill inmates have languished for months, or even

 6 years, without access to necessary care. They suffer from severe hallucinations, they decompen-

 7 sate into catatonic states, and they suffer the other sequela to untreated mental disease.” Coleman

 8 v. Wilson, 912 F. Supp. 1282, 1316 (E.D. Cal. 1995); see also id. at 1316 n. 48 (“In the matter at

 9 bar members of the plaintiff class are not only facing substantial risks of serious injury, they are

10 experiencing actual harm as a result of the systemic deficiencies identified in this order.”).

11          Plaintiffs are aware that Defendants have asked the Court to disregard the evidence of

12 harm to patients submitted in the Declaration of Dr. Pablo Stewart on November 13, 2020, ECF

13 No. 6948-1. See Defs’ Rebuttal Brief, ECF No. 6960 at 4-5. Defendants’ objections to Dr.

14 Stewart’s declaration are unfounded, and the Court should consider the evidence of harm that Dr.

15 Stewart presents. See ECF No. 6948 at 11-12 (Plaintiffs’ Closing Brief for October 23, 2020

16 Evidentiary Hearing demonstrating that Defendants’ objection to Dr. Stewart’s patient review

17 testimony was groundless). But even if the Court chooses not to consider Dr. Stewart’s recent

18 declaration, the Court may still rely on undisputed facts to find that delays in access to inpatient

19 care cause harms.
20          The evidence of harm from delays in access to inpatient psychiatric hospital treatment has

21 been reviewed in several evidentiary hearings over the past two decades. In June 2013, the Court

22 conducted a three and a half-day evidentiary hearing addressing deficiencies in intermediate

23 inpatient care at the DSH-run Salinas Valley Psychiatric Program. July 11, 2013 Order, ECF No.

24 4688. As part of their case in chief to show that CDCR and DSH were providing adequate

25 inpatient care, Defendants put on Senior Supervising Psychiatrist Dr. Troncoso. Galvan Decl.

26 Exh. A, 6/21/2013 RT 2:1-13. Dr. Troncoso testified that CDCR patients referred for intermediate

27 inpatient hospitalization are in fact “are some of the sickest people in the state hospital system, as

28 well as in CDCR.” 6/21/2013 RT 19:18-20:1. “These patients present with major psychiatric
   [3657643.8]
                                               4
       PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                  STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 5 of 11


 1 disorders. For example, psychotic disorders, mood disorders and major anxiety disorders.”

 2 6/21/2013 RT 20:2-4. Dr. Troncoso testified that the intermediate care programs receive

 3 incarcerated persons who are suicidal, and who are considered a serious risk to themselves or

 4 others. 6/21/2013 RT 77:8-16. Dr. Troncoso explained that patients in an intermediate inpatient

 5 program are seen by staff “almost continuously,” with “eyes on these patients 24/7,” and that the

 6 setting is “a therapeutic milieu in which the patient is immersed in.” 6/21/2013 RT 11:15-12:4.

 7 Dr. Troncoso testified that this immersion in a therapeutic environment starts at the first moment

 8 that the patient arrives. 6/21/2013 RT 24:8-25:4. Dr. Troncoso testified that one of the needs

 9 addressed at an inpatient unit is diagnostic clarification, which in some cases results in urgent

10 referrals to even higher levels of care. 6/21/2013 RT 23:5-21.

11                 Dr. Troncoso’s testimony regarding the importance of prompt access to inpatient care was

12 confirmed by Plaintiffs’ expert, psychiatrist Pablo Stewart, who testified at the same June 2013

13 evidentiary hearing. Dr. Stewart testified that the DSH intermediate inpatient level of care was

14 similar to an “intensive care unit” in a hospital, “where the sickest patients would go.” Galvan

15 Decl. Exh. B, 6/19/2013 RT 26:23-25. “In a psychiatric system the inpatient hospital programs

16 are where the people that are suicidal, that due to mental illness are suicidal, a danger to others,

17 and are gravely disabled, such as not eating or drinking properly, and need to receive this level of

18 care.” 6/19/2013 RT 27:1-5. Dr. Stewart’s testimony was based on five facility tours in early

19 2013, including interviews with staff and patients. 6/19/2013 RT 27:7-28:15. Dr. Stewart was
20 asked whether patients who needed an inpatient level of treatment could be adequately served with

21 a lower level of care. He explained why this is unsafe: “These are the most severely ill people in

22 the system. They're in the hospital where every moment of their waking hours should be

23 therapeutic in nature, from the time they get up to the time they go to bed.” 6/19/2013 RT 49:23-

24 50:2. The Court focused directly on the question at issue here, asking Dr. Stewart whether delay

25 causes harm:

26                 THE COURT: … is it your view that any time somebody is sent to the hospital,
                   that's an indication of a requirement for urgent care and something must be done
27                 relatively early in order to ensure that something like the suicide doesn't occur?

28                 THE WITNESS: Yes, Your Honor.
     [3657643.8]
                                                             5
         PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                    STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 6 of 11


 1 6/19/2013 RT 69:2-12. Dr. Stewart explained that inpatient treatment needs to begin

 2 immediately—without days-long delays for custody reasons—in order to prevent harm to the

 3 patient. See 6/19/2013 RT 72:23-73:16; 78:16-23.

 4          Dr. Stewart’s testimony in the October 23, 2020 trial confirms that patients are harmed by

 5 delays in access to inpatient care:

 6          Q Dr. Stewart, do patients who need inpatient care need to be given that level of
            care quickly?
 7
            A Yes.
 8
            Q Why is that?
 9
            A Well, delays cause harm and suffering and sometimes this harm can be
10          irreparable. … And the literature is also clear that in the absence of progressive
            treatment for psychotic symptoms, meaning if you allow a person to remain
11          psychotic, it worsens the overall prognosis throughout the lifetime of the patient in
            question. Those are the potentially irreparable harms. But there’s also a harm that
12          the longer a patient remains symptomatic and not receiving proper care, the longer
            it will take for that person to be returned to a baseline of mental health stability, and
13          during that time they’re suffering harm.

14 10/23/2020 RT 258:20-259:13.

15          Dr. Stewart testified specifically about the ways in which inpatient transfer delays harm

16 patients. Like Dr. Troncoso in 2013 (see Galvan Decl. Exh. A, 6/21/2013 RT 23:5-21), Dr.

17 Stewart pointed to the importance of diagnostic clarification. A patient who is not getting better

18 through outpatient treatment will often have unclear or conflicting diagnoses, which must be

19 clarified quickly to allow the right kind of care to be delivered. Dr Stewart identified the need for
20 diagnostic clarification in the medical files of the 55 persons awaiting transfer to DSH at the time

21 of the October 2020 hearing:

22          Q So based on this chart and your review of the treatment plans, were you able to
            come to any initial opinions about this group of 55 individuals waiting for a
23          transfer?

24          A Yes. After my initial review, based on the data from this spreadsheet regarding
            diagnoses and medications, I noticed that there was some issues regarding
25          diagnoses. Sometimes there was several unspecified diagnoses. There was
            actually an example of a contradictory diagnosis and there was also multiple
26          diagnoses, all of which raised a question in my mind about the quality of care that a
            person’s getting.
27

28 Galvan Decl. Exh. C, 10/23/2020 RT 264:1-11. Dr. Stewart further testified that he saw many
   [3657643.8]
                                                6
       PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                  STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 7 of 11


 1 examples of “persistent psychosis” among the persons waiting for access to DSH. 10/23/2020 RT

 2 268:20-24. “Persistent psychosis” is “psychosis that continues to be present even in the face of

 3 being treated with antipsychotic medication or other types of medication.” Id. at 268:16-19. Dr.

 4 Stewart testified that delaying treatment for persistent psychosis causes permanent harm:

 5          It is similar to like a seizure disorder. You don't allow patients to seize because the
            more they seize, the more they will seize. Same thing about psychiatric. The same
 6          thing has been studied with psychotic symptoms. The more you allow a patient to
            be psychotic, the more they will be psychotic in the future and it will be harder to
 7          address those persistent psychotic symptoms.

 8 10/23/2020 RT 269:4-10. Defendants will say that they are preventing harm by treating the

 9 patients in their current programs, such as in an EOP unit, crisis bed, or PIP. This misses the point

10 about the harm of “persistent psychosis.” By definition a patient in persistent psychosis is not

11 responding to the current treatment. That is why the clinician refers the patient to a higher level of

12 care which has available the tools for diagnostic clarification and 24-hour treatment modalities

13 that Dr. Troncoso, Dr. Stewart, as well as Dr. Warburton, testified about. See 10/23/2020 RT

14 43:11-19 (Dr. Warburton testifying that intermediate inpatient care is for “people [who] need

15 certain types of consultation or long-term 24-hour care”). Patients who need intermediate

16 inpatient care due to persistent psychosis, or for other reasons such as the need for prompt

17 diagnostic clarification, cannot be treated safely in a mental health crisis bed, much less an

18 outpatient unit. 10/23/2020 RT 275:13-16 (Dr. Stewart: “I'm very familiar with mental health

19 crisis beds in correctional settings as well as inpatient care for the correctional settings, and a
20 patient cannot receive inpatient equivalent care in a crisis bed.”); see also 12/9/16 Order, ECF No.

21 5529 at 3 (“MHCBs are not … a substitute for the inpatient care provided through DSH programs.

22 Referrals to DSH inpatient care represent the considered judgment of CDCR clinicians that those

23 inmate patients need a higher level of care than is available in CDCR’s EOP and MHCB

24 programs. Thus, at most, defendants’ representation suggests that efforts are being made to

25 maintain an unacceptable status quo for these inmates while access to essential inpatient care is

26 delayed.”).

27          Defendants have not disputed any of the facts above regarding the need for inpatient care,

28 most of which are confirmed by their own witnesses. The only reasonable inference from these
   [3657643.8]
                                                  7
       PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                  STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 8 of 11


 1 undisputed facts is that people whose transfers to inpatient care are delayed face a substantial risk

 2 of serious harm that is cognizable based on the Eighth Amendment under the Supreme Court’s

 3 holdings in Brown v. Plata, 563 U.S. 493, 505 n.3 (2011), Farmer v. Brennan, 511 U.S. 825

 4 (1994), and Helling v. McKinney, 509 U.S. 25, 33 (1993).

 5          As is well-documented in the case, Coleman class members waiting to be transferred to

 6 DSH in the PIPs do not receive adequate inpatient mental health treatment. PIP patients often

 7 receive less treatment than they do in an EOP program. See, e.g., Special Master Amended Report

 8 re Status of Class Member Access to Inpatient Care, April 6, 2020, ECF No. 6579 at 29 (“CDCR’s

 9 PIPs are not providing adequate mental health care to patients, and the care that is being provided

10 has been further constricted by the COVID-19 pandemic.”); Special Master’s Monitoring Report

11 on Inpatient Care Programs, Aug. 30, 2018, ECF No. 5894 at 27 (“Individual treatment was rarely

12 offered or provided across inpatient programs, and where provided was either woefully

13 inadequate, or not accurately tracked.”); id. (“Across programs, structured and unstructured out-

14 of-cell activities were found wanting during site visits.”). Furthermore, not only do Defendants’

15 staffing rates in the PIPs consistently fall abysmally short of this Court’s order to limit to ten

16 percent the vacancy rate among psychiatrists, they routinely are among the lowest in the system.

17 See Oct. 10, 2017 Order, ECF No. 5711 at 3; Defs.’ Monthly Psychiatry Vacancy Report, ECF

18 No. 6970 at 5 (Nov. 30, 2020) (reporting filled psychiatry rates of only 62% and 69%,

19 respectively, at CMF PIP and SVSP PIP as of October 2020); see also Special Master’s
20 Monitoring Report on Inpatient Care Programs, Aug. 30, 2018, ECF No. 5894 at 17 (“[S]taffing

21 vacancies in multiple disciplines across programs remained a significant impairment to providing

22 appropriate care in inpatient settings.”).

23          In addition to the testimonial evidence regarding inpatient care, the Court may look to

24 undisputed facts regarding the ways in which the Defendants constantly review the waiting lists to

25 remove people whose conditions improve while they are waiting for transfer. For example, on

26 December 19, 2019, DSH Deputy Director of Hospital Strategic Planning and Implementation,

27 Catherine Hendon, filed a declaration at ECF No. 6411-1, sponsoring a table that she identified as

28 the Psychiatric Inpatient Timelines Report for the period from July 2017 through November 2019.
   [3657643.8]
                                                    8
       PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                  STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 9 of 11


 1 ECF No. 6411-1 at 4. The table shows a monthly average of 46 referrals to DSH care. Id.

 2 Patients are only accepted for treatment at DSH hospitals after DSH reviews each of those

 3 referrals “to ensure that clinical criteria are met.” CDCR – DSH MOU dated 11/21/17, Defs’

 4 Exhibit D-3, at D-3-5; see also Joint Policy and Procedure No. 3601 re: Referral, Admission, and

 5 Movement, Defs’ Exhibit D-4, at 6-7 (outlining clinical criterial utilized by DSH to determine if a

 6 patient qualifies for ICF admission). On average, 4 referrals, or 8.7%, were rescinded each month.

 7 Id. Referrals may be rescinded only “[i]f a treatment team determines that it is clinically

 8 appropriate.” Mental Health Services Policy No. 12.11.2101, Defs’ Exhibit D-5, at D-5-6. The

 9 patient’s continued presence on a waitlist therefore shows Defendants’ clinical determination that

10 the patient needs 24-hour inpatient care.

11          In addition to these direct harms, the delays harm other patients who are waiting behind the

12 directly impacted patients. After an evidentiary hearing in January 2017 on inpatient delays at

13 DSH, this Court issued 26 pages of findings and conclusions. Order, March 24, 2017, ECF No.

14 5583. The Court reviewed earlier findings by the Special Master that inpatient transfer delays

15 have a “resounding ripple effect” throughout the system. Id. at 5. Patients currently waiting for

16 DSH beds are occupying crisis beds, or CDCR PIP beds that are needed by other patients.

17 Currently, there is a waiting list of approximately 365 patients awaiting transfer to a PIP or DSH

18 inpatient program, many of whom have been waiting for hundreds of days. See Galvan Decl. Exh.

19 D (waitlist for ICF and APP level of care as of December 3, 2020); Eighth Joint Update on the
20 Work of the COVID-19 Task Force, Dec. 4, 2020, ECF No. 6974 at 7 n.2.

21          Some of the patients being harmed by transfers delays are occupying CDCR PIP beds

22 awaiting transfer to DSH hospital beds. By blocking these transfers Defendants harm not only the

23 patients waiting in the PIPs, but also the patients waiting in crisis beds or outpatient units for the

24 PIP beds that would be freed up by timely transfers to DSH. These are patients who have gone

25 through an extensive clinical and custodial review process to determine that they can move to a

26 “Least Restrictive Housing” (LRH) placement. See generally Joint Policy and Procedure No.

27 3601 re: Referral, Admission, and Movement, Defs’ Exhibit D-4. LRH placements are a

28 “therapeutic milieu for treating patients who are clinically and custodially suitable for receiving
   [3657643.8]
                                                     9
       PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                  STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 10 of 11


 1 treatment in an environment that is less punitive and more therapeutic” and are clinically

 2 beneficial to the referred patients because they allow treatment outside the high custody, locked

 3 down environment of the CDCR PIPs. See Special Master’s Amended Report on Status of

 4 Coleman Class Member Access to DSH, April 6, 2020, ECF No. 6579 at 15. Honoring the LRH

 5 placement also benefits other patients who are still deemed to need a higher security bed in the

 6 CDCR PIP. These beds are in short supply, and when they are needlessly occupied by a patient

 7 who can move to an LRH, the higher security patients behind them languish in crisis beds and

 8 other placements that cannot provide inpatient care. See Special Master’s 2016 Monitoring Report

 9 on Inpatient Care Programs, May 25, 2016, ECF No. 5448 at 9 (“[W]hen DSH-Atascadero beds

10 are not open to CDCR patients, there is a resounding ripple effect throughout all of the DSH

11 inpatient programs which treat these patients, creating almost instantly a re-shuffling for other

12 beds at other DSH programs, and at CDCR a back-up of patients awaiting DSH placement.”).

13                                                  CONCLUSION

14                 The Court need not employ any legal presumption to find that delays in accessing inpatient

15 care harm incarcerated persons in need of psychiatric hospitalization. The record in this case is

16 replete with undisputed facts establishing the harms caused by delays in access to inpatient care.

17 The only reasonable inference from these facts is that such delays cause cognizable harms to the

18 Coleman class.

19 DATED: December 7, 2020                           Respectfully submitted,
                                                     ROSEN BIEN GALVAN & GRUNFELD LLP
20
                                                     By: /s/ Ernest Galvan
21
                                                          Ernest Galvan
22                                                   Attorneys for Plaintiffs
23
                                                 ACRONYMS USED
24
                        ACRONYM                                         FULL TEXT
25
                           CDCR                           California Department of Corrections and
26                                                                     Rehabilitation
27                          DSH                                 Department of State Hospitals
28
     [3657643.8]
                                                           10
         PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                    STATE HOSPITAL TRANSFERS
     Case 2:90-cv-00520-KJM-DB Document 6975 Filed 12/07/20 Page 11 of 11


 1                      ACRONYM                                          FULL TEXT

 2                          EOP                                  Enhanced Outpatient Program

 3                           ICF                                   Intermediate Care Facility

 4                          LRH                                    Least Restrictive Housing

 5                          MHCB                                   Mental Health Crisis Bed

 6                          MOU                                  Memorandum of Understanding

 7                           PIP                                 Psychiatric Inpatient Program

 8                          SVSP                                   Salinas Valley State Prison

 9

10                                                 CERTIFICATION

11                 The undersigned counsel for Plaintiffs certifies that he reviewed the following relevant

12 court orders:

13     Dkt. No.              Date                Subject
14                   6961           11/19/2020 Order on Supplemental Post-Trial Briefing
                     6885            9/25/2020 Denying Motion to Modify Order at 6639
15
                                                 Denying Motion for Reconsideration and Clarifying Order
                     6660             5/7/2020
16                                               Setting Evidentiary Hearing
17                   6639            4/24/2020 DSH Transfers and Screening
                                                 Pandemic Measures, Opening Discovery on DSH Issues,
18                   6600            4/10/2020
                                                 Setting Evidentiary Hearing
19                   6572             4/3/2020 Show Cause Re DSH Transfers
20                   5711           10/10/2017 Staffing
                     5583            3/24/2017 Inpatient Care Order After Evidentiary Hearing
21
                     5343            8/21/2015 Access to DSH Inpatient Beds
22                   4688            7/11/2013 Inpatient Care, Order After Evidentiary Hearing
23
     DATED: Dec. 7, 2020                              Respectfully submitted,
24                                                    ROSEN BIEN GALVAN & GRUNFELD LLP

25                                                    By: /s/ Ernest Galvan
                                                          Ernest Galvan
26

27                                                    Attorneys for Plaintiffs

28
     [3657643.8]
                                                            11
         PLAINTIFFS’ SUPPLEMENTAL BRIEF FOLLOWING EVIDENTIARY HEARING ON DEPARTMENT OF
                                    STATE HOSPITAL TRANSFERS
